The suit was filed before the note was due. In order to accelerate, plaintiff had to rely on the acceleration clause in the mortgage. A plea denied the assignment of the note and mortgage. The evidence showed assignment of the note, but not of the mortgage. Unless the assignment of the note carried the mortgage with it, the court erred in directing a verdict for plaintiff, as the note was not due when verdict and judgment were rendered. But we have frequently held the transfer of the mortgage note or debt carries the mortgage with it. I think the ruling of the trial court was correct. Collins v. Briggs, Inc.,98 Fla. 422, 123 So. 833; Miami Mtg.  G. Co. v. Drowdy, 99 Fla. 1092,  127 So. 323.